Citation Nr: 1810317	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  11-18 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC), and specifically entitlement to service connection for the cause of the Veteran's death


REPRESENTATION

Appellant represented by:	S. F. Raymond Smith, Attorney


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel



INTRODUCTION

The Veteran had two periods of active duty.  He served the first period from June 1958 through July 1960 and received an honorable discharge.  For the second period of service, from July 1960 to January 1962, he was discharged under other than honorable conditions.  The appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Board remanded this appeal in August 2017 for further development and it is now ready for disposition.


FINDINGS OF FACT

1.  The Veteran died in June 2010.  His primary cause of death was stage IV non-small cell cancer of the lung (lung cancer), and his underlying causes of death were lung, brain, and spinal metastases of lung cancer, as well as anthracosilicosis.

2.  At the time of his death, the Veteran was service connected for a scar, residual of incisional hernia repair with repeated MRSA infection, and for abscess and MRSA infection.

3.  Lung cancer was not shown in service or within a year after service, and is not otherwise etiologically linked to any incident of active service.



CONCLUSION OF LAW

The criteria for Dependency and Indemnity Compensation, and specifically entitlement to service connection for the cause of the Veteran's death, have not been met.  38 U.S.C. §§ 1110 , 1310 (2014); 38 C.F.R. §§ 3.102  , 3.303, 3.304, 3.307, 3.309, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2014) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of letters to the Veteran.  Specifically, an April 2015 letter to the appellant fulfilled the notice requirements set forth in Hupp v. Nicholson, 21 Vet. App. 342 (2007).

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2014); 38 C.F.R. § 3.159 (2017).    

This appeal was remanded by the Board in August 2017 for further development.  Specifically, additional records were obtained and associated with the Veteran's claims file.  The Veteran was afforded a VA examination to determine the etiology of the Veteran's cause of death.  The Remand order instructed the RO to opine as to whether it is at least as likely as not that the Veteran's service connected conditions contributed materially or substantially to his death.  It also instructed the RO to opine as to whether it is at least as likely as not that the Veteran's lung cancer, lung metastases, and spinal metastases were related to his first period of service.  

The VA opinion obtained in September 2017 stated that the Veteran's service-connected disabilities did not contribute to his death.  The Board notes that the etiology of the Veteran's lung cancer was not addressed in the VA examination.  However, upon further review, given the evidence of record, it is unlikely that an opinion would be of probative value; another remand would needlessly delay adjudication of the claim.  Indeed, given that lung cancer was not shown in service, it is unclear on what basis an examiner could provide an opinion that is of any assistance in adjudicating the claim.  Cf. Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  Hence, the Board is satisfied that the duty to assist was met.  38 U.S.C. § 5103A (2014); 38 C.F.R. § 3.159(c) (2017).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection - Cause of Death

The appellant has submitted a claim for DIC benefits, asserting that the Veteran's death was attributable to his active duty service.  

Pursuant to 38 U.S.C. § 1310 , dependency and indemnity compensation (DIC) benefits are paid to a surviving spouse, child, or parent of a qualifying veteran who died from a service-connected disability.  See 38 U.S.C. § 1310  (2014); Dyment v. West, 13 Vet. App. 141 (1999), aff'd sub nom. Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002).  A veteran's death will be considered service connected where a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312 (a) (2017).  The disability is the principal cause of death if it was "the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312 (b) (2017).  It is a contributory cause if it "contributed substantially or materially" to the cause of death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312 (c)(1) (2017).

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b)(2017).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1)(2017).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3)(2017).  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  Id.

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4)(2017).

In the alternative, service connection for the cause of death may be warranted where the evidence indicates that the cause of the Veteran's death should have been service-connected.  That is to say that, to establish service connection for a particular disability found to have caused his death, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service or, in the alternative, is secondary to another service-connected disability.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304 (2017).

In this case, the Veteran died in June 2010.  The primary cause of death listed on his death certificate was lung cancer.  The underlying causes of death listed were lung, brain, and spinal metastases of lung cancer, as well as anthracosilicosis.  At the time of his death, the Veteran was service connected for a scar, residual of incisional hernia repair with repeated MRSA infection, and for abscess and MRSA infection.

There is no evidence that the Veteran's incisional hernia repair, MRSA infection, or abscess had any impact on his death.  The appellant, in a letter dated August 2010, asserts that the Veteran still had the hernias when he passed away, despite complications due to incorrectly performed hernia surgery.  While this event caused undue suffering to the Veteran, the September 2017 VA examiner opined that these complications in no way contributed to the Veteran's death.  He noted that the death certificate made no mention of the Veteran's hernia repair being related in any way to his death.  Further, the medical evidence of record does not suggest a connection between the Veteran's hernia repair and the development of a non-small cell carcinoma.  

The appellant, through her representative, argues in a letter dated November 2017 that this examination was inadequate.  However, the Board finds that this examination was adequate for evaluation purposes.  The examiner reviewed all available records using the Acceptable Clinical Evidence process, and there is no indication that the examiner was not fully aware of the Veteran's past or that he misstated any material fact.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (Vet. App. 2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, there is no deficiency in the September 2017 VA examination.

Moreover, there is insufficient evidence for the Board to conclude that lung cancer, the immediate cause of the Veteran's death, should have been service-connected.  Specifically, the Board has conducted an exhaustive search of the Veteran's service treatment records, but finds no evidence therein that the Veteran's lung cancer was incurred in service.  Indeed, a chest x-ray conducted in June 1960 showed no significant abnormalities.  As such, there is no evidence of an in-service service incurrence or aggravation of a disease or injury to which his lung cancer may be linked.  

The post-service evidence does not reflect symptoms related to lung cancer for many years after the Veteran left active duty service.  Specifically, the first indication of lung cancer was not until July 2009, where a biopsy confirmed non-small cell carcinoma.  Indeed, the appellant has not asserted that the Veteran had experienced symptoms of lung cancer since active service.  As such, continuity of symptomatology is not shown based on the clinical evidence or the Veteran or the appellant's statements.

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  No medical evidence or testimony in the record shows a medical nexus between the Veteran's cause of death and his active service.  First, while the Veteran had complained of respiratory problems as early as March 2000, he also had diagnoses of chronic obstructive pulmonary disorder and other lung diseases unrelated to cancer.  Moreover, there is no competent medical evidence linking the Veteran's lung cancer to active duty service, nor has any treating medical professional opined that such a relationship exists.  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran and the appellant regarding the cause of his death.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the appellant is not competent to provide testimony regarding the cause of the Veteran's death.  See Jandreau, 492 F.3d at 1377, n.4.  Because lung cancer is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's lung cancer are found to lack competency.

In sum, because there is no evidence of an in-service incident, injury or illness to which the Veteran's lung cancer may be etiologically linked, and because there is no other medical evidence showing that the Veteran's metastatic lung cancer was incurred in or the result of active service, entitlement to service connection for the Veteran's cause of death must be denied.



ORDER

Dependency and Indemnity Compensation, and specifically entitlement to service connection for the cause of the Veteran's death, is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


